DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. No English translation of CN201911424942.1 has been filed.
 
Reason for allowance
The closest prior art is Kaur (Kaur, B., & Chakraborty, D. (2013). Biotechnological and molecular approaches for vanillin production: a review. Applied Biochemistry and Biotechnology, 169(4), 1353-1372.) Kaur reviews methods, bacteria, and pathways that are used in the biotechnical approaches to the synthesis of vanillin (abstract, figure 1). Numerous strains of bacteria that are involved in the biological synthesis of vanillin are disclosed including strains of Bacillus (table 1) and Penicillium simplicissimum (p1363 lines 30-32). Kaur teaches that enzymes from P. simplicissimum can use eugenol as a substrate to create coniferyl alcohol (p1358 lines 1-6). Kaur fails to disclose the chemical mutagenesis of Bacillus to generate the claimed OMK-69 (CCTCC NO: M 2019826) strain or the chemical mutagenesis of P. simplicissimum (CCTCC NO: M 2019827) to generate the claimed OMK-68 strain.

Conclusion
Claims 1-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657